                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

PEDRO RODRIGUEZ and
MARIA RODRIGUEZ,

      Plaintiffs,

v.                                                             No. CV 21-225 JB/CG

SUN CITY FINANCE, et al.,

      Defendants.

 ORDER VACATING INITIAL SCHEDULING ORDER AND RULE 16 CONFERENCE

      THIS MATTER is before the Court on review of the record and the notice of

reassignment to the Honorable James Browning as the presiding judge. (Doc. 14).

      IT IS HEREBY ORDERED that the Court’s Initial Scheduling Order, (Doc. 6), and

all associated deadlines are VACATED.

      IT IS FURTHER ORDERED that the Telephonic Rule 16 Scheduling Conference

set for May 5, 2021, at 2:30 p.m. is hereby VACATED.

      IT IS SO ORDERED.


                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
